Exhibit 10.4

FORM OF

NON-QUALIFIED STOCK OPTION AGREEMENT

«Insert Date»

«FirstName» «LastName»

«Title»

Valassis Communications, Inc.

19975 Victor Parkway

Livonia, MI 48152

Dear Mr. / Ms. «LastName»:

This Agreement confirms the grant of a non-qualified stock option to you
effective as of «Insert Date» (the “Grant Date”) under the Valassis
Communications, Inc. 2008 Omnibus Incentive Compensation Plan (the “Plan”), upon
the following terms and conditions. Capitalized terms used in this Agreement,
but not defined herein, shall have the meanings set forth in the Plan.

1. Grant of Option. Valassis Communications, Inc. (the “Company”) hereby grants
to you an option (the “Option”) to purchase an aggregate of «Insert Share
Amount» shares of common stock of the Company (the “Common Shares”) at a per
share purchase price equal to              Dollars and              Cents
($XX.XX) (the “Purchase Price”), which represents the Fair Market Value of a
Common Share on the Grant Date. This Option is a non-qualified stock option.

2. Times of Exercise and Term of the Option.

(a) Subject to Paragraph 3 hereof, the Option shall be vested and exercisable as
follows, subject to you remaining continuously employed by the Company, a
Subsidiary, or an Affiliate on the applicable vesting date:

[INSERT VESTING SCHEDULE]

[The Option shall also vest in accordance with the following stock performance
targets for the Common Shares: one third of the Option shall vest upon the
Common Shares achieving a market price of              Dollars ($XX.XX) per
share, which represents              Dollars ($XX.XX) greater than the Fair
Market Value of the Common Shares on the Date of Grant; one-third of the Option
shall vest upon the Common Shares achieving a market price of             
Dollars ($XX.XX) per share, which represents              Dollars ($XX.XX)
greater than the Fair Market Value of the Common Shares on the Date of Grant;
and the remaining one-third of the Option shall vest upon the Common Shares
achieving a market price of              Dollars ($XX.XX) per share, which
represents              Dollars ($XX.XX) greater than the Fair Market Value of
the Common Shares on the Date of Grant; provided, however, that in no event
shall an option be exercised for the first six (6) months following a Date of
Grant; provided, further, that such market price targets are achieved within
three years from the Date of Grant.]1

 

1

To be included in certain grants.



--------------------------------------------------------------------------------

«FirstName» «LastName»

«Insert Date»

Page 2

 

(b) Notwithstanding the foregoing, the Option, to the extent unvested, shall
become fully vested and exercisable (unless earlier terminated in accordance
with their terms) upon:

(i) a Change in Control, if you remain continuously employed on the effective
date of a Change in Control, or

(ii) a termination of your employment with the Company and its Subsidiaries and
Affiliates under the following conditions:

 

  (A) by reason of death or Disability (as “Disability” is defined in your
employment agreement with the Company, a Subsidiary, or an Affiliate; if no
“Disability” definition exists in your employment agreement (or no employment
agreement exists), a Disability shall be deemed to occur if you are absent from
your duties with the Company, a Subsidiary, or an Affiliate for a period of at
least 180 days during any 12 month period as a result of incapacity due to a
mental or physical illness, as determined solely in the discretion of the
Committee);

 

  (B) by the Company other than for Cause (as “Cause” is defined in your
employment agreement with the Company, a Subsidiary, or an Affiliate; if no
“Cause” definition exists in your employment agreement (or no employment
agreement exists), Cause shall have the following meaning: (1) conviction of any
felony or misdemeanor; (2) violation of any Company policy, including, but not
limited to, the Company’s Drug and Alcohol policies, code of conduct, and/or
employee handbook; (3) the commission of any act detrimental to the best
interests or reputation of the Company; (4) the failure to follow the reasonable
directives of your supervisory personnel; or (5) the failure to meet applicable
performance standards);

 

  (C) by you for Good Reason (if and only if termination for Good Reason is
permitted under your employment agreement with the Company, a Subsidiary, or an
Affiliate and only to the extent defined in your employment agreement); or

 

  (D) by reason of your retirement under the Valassis Employees’ Retirement
Savings Plan.

(c) If you choose to exercise the Option for less than the entire vested portion
of the Option, you may exercise the remaining vested portion of the Option at
any subsequent time or times during the term of the Option. The Option shall
expire in its entirety on the              anniversary of the Grant Date (the
“Option Expiration Date”) subject to earlier termination as hereinafter provided
in Paragraph 3 below. The Option shall not be exercised for fractional shares.



--------------------------------------------------------------------------------

«FirstName» «LastName»

«Insert Date»

Page 3

 

3. Certain Exercise Requirements. The Option is exercisable by you only while
you are in the employ of the Company, a Subsidiary, or an Affiliate, except that
(i) upon termination of your employment, the Option, to the extent vested and
exercisable as of such termination, shall be exercisable by you for a period of
six (6) months following the date of such termination, but in no event beyond
the Option Expiration Date, or (ii) if your employment with the Company and its
Subsidiaries and Affiliates terminates for any reason set forth in
Section 2(b)(ii), and as of your termination of employment the sum of your age
plus your years of service (including any fractions thereof) with the Company
and its Subsidiaries and Affiliates equals or exceeds 75, then the Option shall
continue to be exercisable by you following the date of such termination, but in
no event beyond the Option Expiration Date. Notwithstanding the foregoing, if
your employment is terminated by the Company for Cause, the Option, whether or
not vested and exercisable, shall be immediately forfeited by you, with no
consideration due to you.

4. Manner of Exercise.

(a) To exercise this Option, you must follow the Company’s established exercise
procedures. These procedures currently require an optionee to initiate their
exercise by logging onto their account at www.retireonline.com or by calling
JPMorgan at 1-800-345-2345. All Rule 144 or 16(b) officers should contact
Mellon’s Executive Services Group at 1-800-851-1982 to initiate their exercise.
Please direct any exercise inquiries to the Accounting Department (Mary Stencel,
ext. 14953 or Linda Schalek, ext. 14976).

(b) In the event you choose not to do a “cashless exercise” (a simultaneous
purchase and sale of the Common Shares underlying the vested portion of the
Option) and, instead, choose to exercise the vested portion of the Option and
hold the Common Shares received upon exercise pending a future decision to sell,
you must accompany your notice of exercise with shares of Stock (whether then
owned by you or issuable upon exercise of the Option) having a Fair Market Value
equal to the purchase price or consideration of cash and Stock and/or with cash,
check, draft, money order, or wire transfer made payable to the order of the
Company for the full amount of the Purchase Price for the Common Shares to be
purchased within three business days of such notice.

5. Withholding Taxes.

(a) You acknowledge that you will consult with your personal tax advisor
regarding the federal, state and local tax consequences of the Option grant, any
exercise thereof, and any other matters related to this Agreement. You are
relying solely on your advisors and not on any statements or representations of
the Company or any of its agents. You understand that you are responsible for
your own tax liability that may arise as a result of this Option grant, any
exercise thereof, or any other matters related to this Agreement.

(b) In order to comply with all applicable federal, state or local income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all income



--------------------------------------------------------------------------------

«FirstName» «LastName»

«Insert Date»

Page 4

 

and payroll taxes, which are your sole and absolute responsibility, are withheld
or collected from you at the minimum required withholding rate.

(c) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, in the discretion of the Committee, you
may elect to satisfy any applicable tax withholding obligations arising from the
exercise of the Option by:

 

  (i) delivering cash (including check, draft, money order or wire transfer made
payable to the order of the Company);

 

  (ii) having the Company withhold a portion of the Shares having a Fair Market
Value equal to the amount of the minimum statutory withholding obligations;

 

  (iii) delivering to the Company shares of Stock having a Fair Market Value
equal to the amount of such taxes. The Company will not deliver any fractional
Share but will pay, in lieu thereof, the Fair Market Value of such fractional
Share. Your election must be made on or before the date that the amount of tax
to be withheld is determined; or

 

  (iv) using such other methods of payment that the Committee, in its
discretion, deems appropriate from time to time.

6. Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any Common Shares purchased upon the exercise of
the Option or portion thereof prior to fulfillment of all of the following
conditions:

(a) The admission of such Common Shares to listing on all stock exchanges on
which such Common Shares are then listed;

(b) The completion of any registration or other qualification of such Common
Shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(d) The receipt by the Company of full payment for such Common Shares, including
payment of any applicable withholding tax (subject to any minimum statutory
withholding limits).

7. Incorporation of Plan Provisions. This Agreement is made pursuant to the Plan
and is subject to all the terms and provisions of such Plan as if the same were
fully set forth herein. In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the Plan shall control.



--------------------------------------------------------------------------------

«FirstName» «LastName»

«Insert Date»

Page 5

 

8. Shareholder Rights. You shall not be, nor have any of the rights or
privileges of, a holder of Common Shares in respect of any Common Shares
purchasable upon the exercise of the Option, including any rights regarding
voting or payment of dividends, unless and until a certificate representing such
Common Shares has been delivered to you or a book-entry registration for such
Common Shares has been made in your name or in the names of your legal
representatives, beneficiaries, or heirs, as applicable.

9. Option Not Transferable. The Option may not be sold, pledged, assigned or
transferred in any manner unless and until the Common Shares underlying the
Option have been issued and all restrictions applicable to such Shares have
lapsed. Notwithstanding the foregoing, the Option may be transferred (a) by will
or the laws of descent and distribution or (b) to a family member (as defined in
the Form S-8 Registration Statement under the Securities Act of 1933) as a gift
or by a domestic relations order, only if, in each case, the transferee executes
a written consent to be bound by the terms of this Agreement. Neither the Option
nor any interest or right therein shall be liable for your debts, contracts or
engagements or your successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.

10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11. Entire Agreement. This Agreement represents the complete understanding with
respect to the Option granted hereunder and supersedes and cancels all prior
written or oral agreements and understandings relating to the terms of this
Agreement and the Option.

12. Miscellaneous. This Agreement: (a) shall be binding upon and inure to the
benefit of any successor of the Company and your successors, assigns and estate,
including your executors, administrators and trustees; (b) shall be governed by
the laws of the State of Delaware and any applicable laws of the United States;
and (c) may not be amended except in writing. It is intended that this Option
grant will be exempt from Section 409A of the Code. However, nothing in the
Agreement shall be construed to result in a guarantee of this tax treatment, and
you shall be responsible for all of your federal, state and local taxes (and any
related liabilities). All actions or proceedings arising out of, or related to,
this Agreement shall be brought only in an appropriate federal or state court in
Michigan and the Parties hereby consent to the jurisdiction of such courts over
themselves and the subject matter of such actions or proceedings.

To confirm your acceptance of the foregoing, please sign and return this
Agreement to Todd L. Wiseley, Vice President, Administration and Secretary,
Valassis Communications, Inc., 19975 Victor Parkway, Livonia, Michigan, 48152.



--------------------------------------------------------------------------------

«FirstName» «LastName»

«Insert Date»

Page 6

 

VALASSIS COMMUNICATIONS, INC. By:  

 

  Todd L. Wiseley   Vice President, Administration and Secretary

 

AGREED:

 

«Insert Name» Date:  

 